Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 8-11, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long) US 20170157512 in view of Depies et al (hereinafter Depies) US 20170264936, and further in view of KnicKrehm et al (hereinafter KnicKrehm) US 20100150359, further in view of Huston et al (hereinafter Huston) US 20170365102, and further in view of Nohria et al (hereinafter Nohria) US 20150312520.

Referring to claim 1, Long discloses a method for localizing sound when enabling participation in a live event, comprising:
establishing a multi-player gaming session controlled by a plurality of players through execution of a gaming application at a server (see Paragraph 0086), the multi-player gaming session generating an interactive gaming world within which player participation is enabled (see Paragraphs 0055 and 0057), the live event being a real-world venue where the plurality of players is present (see Paragraph 0090);
Long is unclear as to generating a three dimensional (3D) live view of the real-world venue based on one or more captured video streams, the 3D live view generated for a first physical point-of-view (POV) of the live event, wherein the first physical POV is anchored to a first physical location in the real-world venue other than where a video stream is captured, generating audio of the live event based on one or more captured audio streams of the live event, the audio being broadcasted over a plurality of sound sources arranged throughout the real-world venue, modifying the audio to reflect acoustics of the real-world venue for the first physical location, synchronizing the audio that is modified to the 3D live view, and streaming the live view and audio that is synchronized and modified via a network to a head mounted display (HMD) of a first remote user for display, the first remote user being located outside of 
Depies discloses generating a three dimensional (3D) live view of the real-world venue based on one or more captured video streams, the 3D live view generated for a first physical point-of-view (POV) of the live event, wherein the first physical POV is anchored to a first physical location in the real-world venue (see Figs. 11-12 and Paragraph 0095); 
generating audio of the live event based on captured audio streams of the live event, the audio being broadcasted over a plurality of sound sources arranged throughout the real-world venue; and
streaming the live view and audio via a network to a HMD of a first remote user for display, the first remote user being located outside of the real-world venue, the live view streamed presenting a first augmented reality view of the live event to the first remote user through the HMD (see Fig. 15A and Paragraphs 0031, 0033, 0040, 0066, 0088, 0095, 0098, and 0109).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the live venue VR capabilities of Depies with the system of Long in order to benefit consumers with disabilities that may not be able to physically go to the stadium and/or travel by providing exclusive camera angle of a sporting event in a virtual reality environment (see Depies, Paragraph 0115).
Long in view of Depies is unclear as to the physical location is other than where a video stream is captured and modifying the audio to reflect acoustics of the real-world venue for the first physical location and synchronizing the audio that is modified to the video.
KnicKrehm discloses modifying the audio to reflect acoustics of the real-world venue for the first physical location (see Paragraphs 0008, 0924-0928, and 0954 for disclosing audio provided to a user at home is modified using a multi-dimensional sound signature corresponding to a physical location in, for example, an auditorium of a given performance center/real-world venue), synchronizing the audio see Paragraph 0955 for disclosing the audio provided to a user that is modified using a multi-dimensional sound signature corresponding to a physical location can also be synchronized/played back with corresponding related video).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate audio measurements of KnicKrehm with the system of Long in view of Depies in order to fulfill the need for improved methods used in simulation of acoustic spaces (see KnicKrehm, Paragraph 0005).
Long in view of Depies, and further in view of KnicKrehm is unclear as to the physical location is other than where a video stream is captured.
Huston discloses the physical location is other than where a video stream is captured (see Paragraphs 0150-0154 and 0159-0163 for disclosing a 3d live view of a real-world venue based on multiple captured video streams, wherein the 3d live view is generated for a physical POV of the live event, wherein the POV is anchored to a physical location , such as the 50-yard line, wherein the view created via stitched together panorama of images, such as a 180’ or 360’ video, and therefore is not a location where a singular video stream is being captured).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the live rendering of Huston with the system of Long in view of Depies, and further in view of KnicKrehm in order to fulfill the need for an accurate method and system to create an environment and to update an environment so that it is accurate, feature rich, and current (see Huston, Paragraph 0006).
Long in view of Depies, further in view of KnicKrehm, and further in view of Huston is unclear as to capturing audio of the first remote user and broadcasting the audio of the first remote user from a speaker located near the first physical location.
see Paragraph 0040-0041).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the broadcasting of a live audio feed from virtual attendees of a real-world venue event of Nohria with the system of Long in view of Depies, further in view of KnicKrehm, and further in view of Huston in order to allow the people physically present at the venue to hear the virtual attendee activity as if they were physically present in the room (see Nohria, Paragraph 0040).

Referring to claim 2, KnicKrehm discloses the modifying further comprises:
performing a calibration process to determine sound characteristics of the real-world venue for the first physical location and for a plurality of locations of the sound sources in the real-world venue (see Paragraphs 0924-0928 and 0935, as further detailed in the rejection of claim 3 below);
generating acoustic modifications based on the sound characteristics (see Paragraph 0929 for disclosing the generated multi-dimensional sound signatures/acoustic modifications are based on/composed of, and therefore based on, sound characteristics/data such as timing and reflection characteristics); and
applying the acoustic modifications when modifying the audio (see Paragraph 0954 for disclosing audio provided to a user at home is modified using a multi-dimensional sound signature corresponding to a physical location in, for example, an auditorium of a given performance center/real-world venue).

Referring to claim 3, KnicKrehm discloses performing a calibration process comprises:
see Paragraphs 0924-0928, 0935 for disclosing initiating of sound in the form of audio test signals/pattern from a plurality of sound sources/SILs (sound initial locations) in the real-world venue);
measuring audio signals received from the audio test pattern that is broadcasted at a plurality of test locations in the real-world venue (see Paragraphs 0924-0928 and 0935 for disclosing measuring the sound/audio signals received at the SMLs (sound measurement locations)/test locations in the real-world venue);
determining calibration measurements of the audio signals for each of the plurality of test locations (see Paragraphs 0924-0928 for disclosing, at each SML, measurements are taken from the sound generated at each of the plurality of SILs);
for the first physical location corresponding to the first physical POV in the real world venue, determining localized calibration measurements for the first physical location through interpolation of calibration measurements from a first set of test locations relevant to the first physical location (see Paragraphs 0924-0928 for disclosing, for each SML/physical location corresponding to a physical POV in the real world venue, localized calibration measurements/measurements recorded for each specific SML are determined through interpolation of the calibration measurements/measurements taken from the sound generated at each of the plurality of SILs/set of test locations relevant to the SML/physical location); and
generating the acoustic modifications for the first physical location based on the localized calibration measurements (see Paragraphs 0924-0928 for disclosing the multi-dimensional sound signatures/acoustic modifications are generated for each location based on the localized calibration measurements/measurements recorded for each specific SML).

see Paragraphs 0897, 0903-0904, and 0918 for disclosing while the disclosure/embodiments of KnicKrehm focus on sound characteristics/acoustic parameters including timing characteristics and reflection characteristics, KnicKrehm further discloses that one skilled in the art would recognize other acoustic parameters/sound characteristics, such as refraction, interference, and attenuation/diffraction characteristics, would also apply to the examples within the disclosure).

Claim 8 is rejected on the same grounds as claim 1.

Claim 9 is rejected on the same grounds as claim 2.

Claim 10 is rejected on the same grounds as claim 3.

Claim 11 is rejected on the same grounds as claim 4.

Claim 15 is rejected on the same grounds as claim 1, further noting Long discloses a processor and a memory coupled to the processor and having stored therein instructions that, if executed by the computer system, case the computer system to execute the method of claim 1 (see Paragraph 0012).

Claim 16 is rejected on the same grounds as claim 2.

Claim 17 is rejected on the same grounds as claim 3.



Claim 21 is rejected on the same grounds as claim 1.

Claim 22 is rejected on the same grounds as claim 2.

Claim 23 is rejected on the same grounds as claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long) US 20170157512 in view of Depies et al (hereinafter Depies) US 20170264936, further in view of KnicKrehm et al (hereinafter KnicKrehm) US 20100150359, further in view of Huston et al (hereinafter Huston) US 20170365102, further in view of Nohria et al (hereinafter Nohria) US 20150312520, and further in view of Suzuki et al (hereinafter Suzuki) US 5736982.

Referring to claim 5, Long in view of Depies, further in view of KnicKrehm, further in view of Huston, and further in view of Nohria discloses a second remote user, the second user participating in a second augmented reality view of the live event through an HMD of the second remote user, the second augmented reality view generated from a second physical POV of a second physical location in the real-world venue and audio of the live event (see Long, Paragraphs 0057, 0066, 0078-0079, 0086, 0095, 0111, 0114, 0130, and 0137 and see Depies, Paragraphs 0033, 0095, and 0109) and modifying and synchronizing audio from a source to reflect acoustics of the real-world venue for the first physical location and based on the first physical location and a second physical location (see KnicKrehm, Paragraphs 0924-0928 and 0954 for disclosing the modification of audio from multiple sources/SMLs at multiple physical locations of a real-world venue to reflect acoustics of the real-world venue and as seen in the rejection of claims 1-3);
Long in view of Depies, further in view of KnicKrehm, further in view of Huston, and further in view of Nohria is unclear as to receiving local audio from a second remote user and blending the local audio into the audio of another source.
Suzuki discloses receiving local audio from a second remote user and blending the local audio into the audio of another source (see Fig. 9A-E and Col. 8, Line 16 – Col. 9, Line 4 for disclosing user/avatar A1 receives audio that is local to the virtual space from a second remote user/avatar A3 and blending/mixing the audio that is local to the virtual space into the audio of another source avatar A2).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the avatar speech in the virtual space of Suzuki with the system of Long in view of Depies, further in view of KnicKrehm, further in view of Huston, and further in view of Nohria in order to overcome the deficiency of virtual spaces wherein from the auditory point of view, the users cannot feel totally immersed in the virtual space and from the visual point of view, the virtual space lacks a sense of real existence or reality (see Suzuki, Col. 1, Lines 39-46).

Claim 12 is rejected on the same grounds as claim 5.

Claim 19 is rejected on the same grounds as claim 5.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (hereinafter Long) US 20170157512 in view of Depies et al (hereinafter Depies) US 20170264936, further in view of KnicKrehm et al (hereinafter KnicKrehm) US 20100150359, further in view of Huston et al (hereinafter Huston) US 20170365102, further in view of Nohria et al (hereinafter Nohria) US 20150312520, further in view of Suzuki et al (hereinafter Suzuki) US 5736982, and further in view of “Spatialized Audio Rendering for Immersive Virtual Environments” by Naef et al (hereinafter Naef).

Referring to claim 6, Suzuki discloses determining a distance between the first physical location and the second physical location, wherein the local audio is aligned with a representation of the second remote user in the live view presented to the first remote user (see Fig. 9A-E and Col. 8, Line 16 – Col. 9, Line 4 for disclosing user/avatar A1 receives audio that is local to the virtual space from a second remote user/avatar A3 and blending/mixing the audio that is local to the virtual space into the audio of another source avatar A2, further noting a distance between the physical locations in the virtual space is determined for Avatar A1 and A3, wherein the local audio is aligned with a visual representation of Avatar A2 in the virtual space presented to Avatar A1).
Long in view of Depies, further in view of KnicKrehm, further in view of Huston, further in view of Nohria, and further in view of Suzuki is unclear as to further modifying the local audio comprises determining a delay in the delivery of the local audio based on the distance and applying the delay to the local audio.
Naef discloses determining a delay in the delivery of the local audio based on the distance and applying the delay to the local audio (see page 68, section 4.2).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the delay of audio based on distance of Naef with the system of Long in view of Depies, further in view of KnicKrehm, further in view of Huston, further in view of Nohria, and further in view of Suzuki in order to use simplified physics-based models to achieve a good trade-off between audio quality, spatial precision, and performance in presenting a spatialized audio rendering system for use in immersive virtual environments (see Naef, Abstract).

Referring to claim 7, Long in view of Depies, further in view of KnicKrehm, further in view of Huston, and further in view of Nohria discloses a second remote user, the second user participating in a second augmented reality view of the live event through an HMD of the second remote user, the second augmented reality view generated from a second physical POV of a second physical location in the real-world venue (see Long, Paragraphs 0057, 0066, 0078-0079, 0086, 0095, 0111, 0114, 0130, and 0137 and see Depies, Paragraphs 0033, 0095, and 0109).

Suzuki discloses receiving local audio from a second remote user, pairing the first remote user and the second remote user over a communication channel, and determining a distance between the first physical location and the second physical location, wherein the local audio is aligned with a representation of the second remote user in the live view presented to the first remote user (see Fig. 9A-E and Col. 8, Line 16 – Col. 9, Line 4 for disclosing user/avatar A1 receives audio that is local to the virtual space from a second remote user/avatar A3 and blending/mixing the audio that is local to the virtual space into the audio of another source avatar A2, further noting a distance between the physical locations in the virtual space is determined for Avatar A1 and A3, and Avatar A1/first remote user and Avatar A3 are paired over a communication channel, wherein the local audio is aligned with a visual representation of Avatar A2 in the virtual space presented to Avatar A1).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the avatar speech in the virtual space of Suzuki with the system of Long in view of Depies, further in view of KnicKrehm, further in view of Huston, and further in view of Nohria in order to overcome the deficiency of virtual spaces wherein from the auditory point of view, the users cannot feel totally immersed in the virtual space and from the visual point of view, the virtual space lacks a sense of real existence or reality (see Suzuki, Col. 1, Lines 39-46).

Naef discloses determining a delay in the delivery of the local audio based on the distance and applying the delay to the local audio delivered over the communication channel (see page 68, section 4.2).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the delay of audio based on distance of Naef with the system Long in view of Depies, further in view of KnicKrehm, further in view of Huston, further in view of Nohria, and further in view of Suzuki in order to use simplified physics-based models to achieve a good trade-off between audio quality, spatial precision, and performance in presenting a spatialized audio rendering system for use in immersive virtual environments (see Naef, Abstract).

Claim 13 is rejected on the same grounds as claim 6.

Claim 14 is rejected on the same grounds as claim 7.

Claim 20 is rejected on the same grounds as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
04/07/2021